Citation Nr: 9931283
Decision Date: 11/03/99	Archive Date: 12/06/99

DOCKET NO. 96-04 971               DATE NOV 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Whether a VA 9 substantive appeal was timely submitted with
regard to a claim for service connection for frostbite of the feet.

2. Entitlement to service connection for post traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board)
from a November 1994 rating decision and a April 1997 letter of the
Department of Veterans Affairs (VA) Regional, Office (RO) in
Nashville, Tennessee. The November 1994 rating decision denied
service connection for PTSD. The April 1997 letter informed the
veteran that he had not submitted a timely VA Form 9 substantive
appeal to perfect an appeal to the Board of the denial of a claim
for service connection for frostbite of the feet. The veteran did
perfect an appeal to the Board of the RO's letter on the timeliness
issue.

The Board remanded the case in April 1999 because the veteran had
requested that he be scheduled for a hearing before a member of the
Board. On remand, he withdrew his request for that hearing in
writing in a statement dated April 1999.

FINDINGS OF FACT

1. In a rating decision dated November 10, 1994, the RO denied
service connection for frostbite of the feet and notified the
veteran of this decision in a letter, with which the rating
decision was enclosed, dated November 16, 1994.

2. The RO received a timely notice of disagreement with the
November 1994 rating decision on November 1, 1995.

2 -

3. The RO issued a statement of the case on the claim for service
connection for frostbite of the feet on February 23, 1996.

4. The RO issued a supplemental statement of the case including the
claim for service connection for frostbite of the feet on July 3,
1996.

5. No substantive appeal on the issue of service connection for
frostbite of the feet was received within 60 days of either the
February 23, 1996, statement of the case or the July 3, 1996,
supplemental statement of the case.

6. Service connection for PTSD was denied in a November 1988 rating
decision, the veteran was notified of the decision in December
1988, and he did not appeal it.

7. Evidence presented or secured since the November 1988 rating
decision denying service connection for PTSD -- specifically, a
September 1997 statement of a private physician -- is not
cumulative or redundant of evidence that was before the RO in
November 1988 and it bears directly and substantially upon the
specific matter under consideration and is so significant that it
must be considered in order to fairly decide the merits of the
claim.

8. The veteran does not have either a clear diagnosis of PTSD or a
diagnosis in accordance with section 4.125 of VA regulations.

CONCLUSIONS OF LAW

1. The veteran did not complete an appeal to the Board of the
denial of service connection for frostbite of the feet, and the
Board does not have jurisdiction to review that issue. 38 U.S.C.A.
7105(a), (c), (d) (West 1991) ("Appellate review will be initiated
by a notice of disagreement and completed by a substantive appeal
after a statement of, the case is furnished . . . . "); 38 C.F.R.
20.200 (1999).

3 -

2. The November 1988 rating decision denying service connection for
PTSD is final. 38 U.S.C.A. 7105(c) (West 1991).

3. Evidence received since the November 1988 final rating decision
denying service connection for PTSD is new and material, and the
claim for service connection for PTSD has been reopened. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

4. Service connection for PTSD is not warranted in this case. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Frostbite Of The Feet.

The Board's jurisdiction is established by the timely filing of a
notice of disagreement with an adjudicative determination by a VA
agency of original jurisdiction and by the timely filing of a
substantive appeal after a statement of the case (SOC) has been
issued. 38 U.S.C.A. 7105(a), (c), (d) (West 1991) ("Appellate
review will be initiated by a notice of disagreement and completed
by a substantive appeal after a statement of the case is furnished
. . . .'); 38 C.F.R. 20.200 (1996); Roy v. Brown, 5 Vet. App. 554,
555 (1993); cf Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir.
1997) (Archer, J., concurring) ("The claimant, in order to perfect
an appeal to the BVA, 'should set out specific allegations of error
of fact or law, such allegations related to specific items in the
statement of the case."') (quoting 38 U.S.C. 7105(d)); 38 C.F.R.
20.202 (1996) ("Board may dismiss any appeal which fails to allege
specific error of fact or law in the determination, or
determinations, being appealed); but see Rowell, 4 Vet. App. at 17
(holding that lack of timely filed substantive appeal does not
deprive Board of jurisdiction over appeal initiated by a timely
notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 (1996)
(holding that, where Board proceeded to review claims on appeal
where no substantive appeal was filed, Board implicitly waived

4 - 

the filing requirement of the substantive appeal as to those
claims). A substantive appeal must be filed within 60 days from the
date that the agency of original jurisdiction mails the SOC to the
appellant or within the remainder of the 1-year period from the
date of mailing of the notification being appealed, whichever
period ends later. 38 C.F.R. 302(b) (1999). Where a supplemental
statement of the case (SSOC) is furnished, a period of 60 days from
the date of mailing of the SSOC will be allowed for response.
Provided a substantive appeal has been timely filed, a response to
a SSOC is optional and is not required for perfection of the appeal
unless the SSOC covers issues that were not included in the
original SOC. If the SSOC covers issues not covered in the original
SOC, a substantive appeal must be filed within 60 days in order to
perfect an appeal with respect to additional issues. 38 C.F.R.
20.302(c) (1999).

In this case, the RO denied service connection for PTSD and for
frostbite of the feet in a rating decision dated November 10, 1994,
and notified the veteran of this decision in a letter, with which
the rating decision was enclosed, dated November 16, 1994. The RO
received a timely notice of disagreement with the November 1994
rating decision on November 1, 1995. On November 21, 1995, the RO
issued a SOC on the PTSD issue only. On January 11, 1996, the RO
received a VA Form 9 substantive appeal with attached statements
relevant to both claims. The RO adjudicated the issue of service
connection for PTSD in a rating decision dated February 12, 1996,
and sent this rating decision to the veteran with a letter dated
February 23, 1996, which informed him that the appeal period for
PTSD had expired and suggested that a timely notice of disagreement
had never been filed with the November 1994 rating decision on this
claim. On the same day, February 23, 1996, the RO issued a SOC on
the issue of service connection for frostbite of the feet. In the
SOC, the RO noted that a timely notice of disagreement had been
received on November 1, 1995, with the November 16, 1994,
notification of the denial of the claim for service connection for
frostbite of the feet.

On March 1, 1996, the RO received a letter from the veteran in
response to the RO's February 23, 1996, letter that had informed
him that he had not filed a timely notice of disagreement with the
issue of service connection for PTSD. The veteran

5 -

disagreed with the RO's statements about his appeal of the claim
for service connection for PTSD, noting that, not only had he filed
an notice of disagreement but that he had received a statement of
the case on the issue of service connection for PTSD and had
responded with a VA Form 9 substantive appeal.

In July 1996, the RO sent the veteran a letter informing him that
the notice of disagreement that it had received on November 1,
1995, was a valid notice of disagreement for the issues of both
service connection for PTSD and service connection for frostbite of
the feet and that he would receive a separate letter addressing
both issues. On the same day, July 3, 1996, the RO sent the veteran
a SSOC addressing both issues and the evidence pertaining to both
issues that had been received on January 11, 1996, with the VA Form
9 substantive appeal that had been filed in response to the SOC on
the issue of service connection for PTSD. The covering letter
accompanying the SSOC stated,

If this [SSOC] contains an issue which was not included in [a]
substantive appeal, you must respond within 60 days to perfect your
appeal of the new issue.

No substantive appeal on the issue of service connection for
frostbite of the feet was received within 60 days of either the
February 23, 1996, statement of the case or the July 3, 1996,
supplemental statement of the case.

In an April 1997 letter, the RO informed the veteran that because
no substantive appeal had been filed with respect to the issue of
service connection for frostbite of the feet, it was considered as
not having been timely filed. The April 1997 letter informed the
veteran of his rights to appeal the timeliness issue, and a timely
appeal of that issue was perfected to the Board.

The Board notes that the RO has the authority to close a case for
failure to respond to a SOC but that the "question as to timeliness
or adequacy of response shall be determined by the Board. . . ." 38
U.S.C,A. 7105(d)(3) (West 1991). Because the RO adjudicated the
timeliness issue below and provided a SOC on the

6 - 

timeliness issue, the Board is not confronted here with a situation
in which it is addressing the timeliness issue in the first
instance. See VAOPGCPREC 9-99 at paras. 13-15 (Aug. 18, 1999).
Accordingly, the Board concludes that the veteran will not be
prejudiced by the Board's review of the timeliness issue on appeal
because all due process requirements have been met regarding the
issue. Id.; see also VAOPGCPREC 11 -97 (Mar. 25, 1997); Bernard v.
Brown, 4 Vet. App. 3 84, 393-94 (1993); Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (199 1).

Although the veteran did make statements and arguments about his
claim for service connection for frostbite of the feet on a VA Form
9 received by the RO on January 11, 1996, a SOC had not been issued
yet on the claim for service connection for frostbite of the feet
as of January 11, 1996. That SOC was not issued until February 23,
1996. Therefore, the Board concludes that the January 11, 1996,
statements of the veteran may be construed as a duplicate notice of
disagreement or as additional evidence in support of the claim for
service connection for frostbite of the feet, but it may not be
construed as a VA Form 9 substantive appeal because a substantive
appeal is filed in response to a SOC and therefore requires that a
SOC have been issued prior to its receipt. See Fenderson v. West,
12 Vet. App. 119, 129-30 (1999) (statement submitted after a notice
of disagreement had been filed but before a SOC had been issued had
"all the indicia of a duplicate [notice of disagreement]" but was
not a substantive appeal because a SOC is "a procedural step in the
statutory and regulatory process that precedes the filing of the
Substantive Appeal." (citations omitted)) (emphasis in original).

In this case, the RO did construe the veteran's January 11, 1996,
statements as additional evidence relevant to the claim for service
connection for frostbite of the feet and, having not addressed that
evidence in its February 23, 1996, SOC on the issue, it issued a
SSOC addressing that evidence on July 3, 1996. Moreover, the RO
informed the veteran in the covering letter issued with the SSOC
that if it "contain[ed] an issue which was not included in [a]
substantive appeal," the veteran was required to respond within 60
days of the SSOC to perfect his appeal of the new issue. Therefore,
the Board concludes that the veteran had 60 days from the

7 -

date of the SSOC to perfect his appeal of the claim for service
connection for frostbite of the feet in this case. Cf. VAOPGCPREC
9-97 (Feb. 11, 1997).

Because no substantive appeal on the issue of service connection
for frostbite of the feet was received within 60 days from the date
of the July 3, 1996, SSOC, the Board concludes that the veteran did
not complete an appeal to the Board of the denial of service
connection for frostbite of the feet, and the Board does not have
jurisdiction to review that matter. 38 U.S.C.A. 7105(a), (c), (d)
(West 1991) ("Appellate review will be initiated by a notice of
disagreement and completed by a substantive appeal after, a
statement of the case is furnished . . . ."); 38 C.F.R. 20.200
(1999).

Service connection for PTSD. 

Applicable Law.

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A.  101(16), 1110 (West 1991). During the
pendency of this appeal, regulations pertaining specifically to
service connection for PTSD were revised. See Karnas v. Derwinski,
1 Vet. App. 308, 312-13 (1991) (holding that, where a law or
regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version most favorable to appellant should and will
apply unless Congress provides otherwise or permits the Secretary
to do otherwise).

Prior to June 18, 1999, section 3.304(f) of VA regulations provided
that service connection for PTSD required (1) medical evidence
establishing a clear diagnosis of the condition; (2) credible
supporting evidence that the claimed in-service stressor actually
occurred; and (3) a link, established by medical evidence, between
current symptomatology and the claimed in-service stressor. 38
C.F.P, 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. App. 128,
138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). In
June 1999, the provision of section 3.304(f) were revised and now
provide that service connection for PTSD requires (1) medical

- 8 -

evidence diagnosing the condition in accordance with section
4.125(a) of VA regulations; (2) a link, established by medical
evidence, between current symptoms and an in-service stressor; and
(3) credible supporting evidence that the claimed in-service
stressor actually occurred. 38 C.F.R. 3.304(f) (1999). Section
4.125(a) of VA regulations provides,

If the diagnosis of a mental disorder does not conform to DSM-IV or
is not supported by the findings on the examination report, the
rating agency shall return the report to the examiner to
substantiate the diagnosis.

38 C.F.R. 4.125(a) (1999).

With regard to the criterion of 3.304(f) that requires credible
supporting evidence that the claimed in-service stressor actually
occurred, the evidence necessary to establish that the claimed
stressor actually occurred varies depending on whether it can be
determined that the veteran "engaged in combat with the enemy." 38
U.S.C.A. 1154(b) (West 1991). Prior to the revisions to the
regulations, the United States Court of Appeals for Veterans Claims
(Court) stated,

Where it is determined, through recognized military citations or
other supportive evidence, that the veteran was engaged in combat
with the enemy and the claimed stressors are related to such
combat, the veteran's lay testimony regarding claimed stressors
must be accepted as conclusive as to their actual occurrence and no
@er development for corroborative evidence will be required,
provided that the veteran's testimony is found to be
'satisfactory,' e.g., credible, and 'consistent with the
circumstances, conditions, or hardships of [combat] service.

9 -

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 1154(b)
(West 1991); 38 C.F.R. 3.304(d), (f) (1998). However, where VA
determines from the evidence that the veteran did not engage in
combat with the enemy or where the veteran, even if he did engage
in combat, is claiming stressors not related to combat, his lay
testimony alone is not enough to establish that the stressors
actually occurred. Rather, his testimony must be corroborated by
"credible supporting evidence" and must not be contradicted by
service records. 38 C.F.R. 3.304(f) (1998); Doran v. Brown, 6 Vet.
App. 283, 289 (1994); Zarycki, 6 Vet. App. at 98.

Similarly, the revisions to 3.304(f) provide,

If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor.

38 C.F.R. 3.304(f) (1999).

Where a final Board decision exists on a given claim, that claim
"may not thereafter be reopened and allowed and a claim based upon
the same factual basis may not be considered" by the Board. 38
U.S.C.A. 7104(b) (West 1991). Similarly, when a claim is denied by
the RO, and the claimant fails to timely appeal by filing an NOD
within the one-year period following the decision as prescribed in
section 7105(b)(1), that decision becomes final and the claim may
not "thereafter be reopened or allowed, except as may otherwise be
provided by regulations not inconsistent with" title 38 of the
United States Code. 38 U.S.C.S 7105(c)(West 1991); see also Person
v. Brown, 5 Vet. App. 449, 450 (1993) (failure to appeal an RO
decision within the one-year period renders the decision final).

- 10-

The exception to these rules states that "[i]f new and material
evidence is presented or secured with respect to a claim which has
been disallowed, the Secretary shall reopen the claim and review
the former disposition of the claim." 38 U.S.C.A 5108 (West 1991);
see also 38 U.S.C.A. 7104(b) (West 1991); Spencer v. Brown, 4 Vet.
App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994);
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see generally
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 5108
provisions for reopening final claims to RO decisions rendered
final by operation of 7105(c)). The Board may not consider a
previously and finally disallowed claim unless new and material
evidence is presented and before the Board may reopen such a claim,
it must so find. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir.
1996). "Moreover, once the Board finds that no such evidence has
been offered, that is where the analysis must end." Butler v.
Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court held
that the Board must perform a two-step analysis when a veteran
seeks to reopen a final decision based on new and material
evidence. First, it must determine whether the evidence presented
or secured since the last final disallowance is "new and material."
Id. If it is, the Board must then reopen the claim and "evaluate
the merits of the veteran's claim in light of all the evidence,
both new and old." Id.; see also Evans v. Brown, 9 Vet. App. 273
(1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the en banc Court held
that a recent decision of the United States Court of Appeals for
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d
1356 (Fed. Cir. 1998), required the replacement of the two-step
Manio test with a three-step test. Under the new Elkins test, the
Board must first determine whether the veteran has presented new
and material evidence under section 3.156(a) of VA regulations in
order to have a finally denied claim reopened under 38 U.S.C. 5108.
Second, if new and material evidence has been presented,
immediately upon reopening the claim the Board must determine
whether, based upon all the evidence of record in support of the
claim, presuming its credibility, the claim as reopened (and as
distinguished from the original claim) is well grounded pursuant to
38 U.S.C. 5107(a). See Robinette v. Brown, 8 Vet.

- 11 - 

App. 69, 75-76 (1995). Third, if the claim is well grounded, the
Board may then proceed to evaluate the merits of the claim but only
after ensuring that the claimant's duty to assist under 38 U.S.C.
5107(a) has been fulfilled. Thus, the Court held in Elkins that "a
reopened claim is not necessarily a well-grounded claim and, absent
a well-grounded claim, the adjudication process must come to a
screeching halt despite reopening because a claim that is not well
grounded cannot be allowed and 'VA assistance in claim development
is conditional upon the submission of a well grounded claim."
Winters v. West, 12 Vet. App. 203, 206-07. (1999), citing Epps v.
Gober, 126 F.3 d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom.
Epps v. West, 118 S.Ct. 2348 (1998). "If the claim is not well
grounded, it necessarily follows that the section 5107(b) duty to
assist never arises and the merits are not reachable." Winters, 12
Vet. App. at 207.

Section 3.156(a) provides,

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim.

38 C.F.R. 3.156 (1997) (final emphasis added). In Hodge, the
Federal Circuit emphasized the same portion of the regulation the
Board has emphasized above and then stated,

There is no indication that the test for materiality adopted by the
Secretary was similarly intended to focus on whether the new
evidence will affect the outcome of the ratings decision. Although
the regulation does require that the new evidence be "so
significant that it

- 12 - 

must be considered in order to fairly decide the merits of the
claim," 38 C.F.R. 3.156(a), it is not clear to what extent this
addresses the final ratings decision rather than emphasizes the
importance of ensuring that the evidentiary record is complete
before a ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had accompanied
the proposed regulatory amendment which added the definition in
section 3.156(a) and concluded,

This passage suggests that the purpose behind the definition was
not to require the veteran to demonstrate that the new evidence
would probably change the outcome of the claim; rather, it
emphasizes the importance of a complete record for evaluation of a
veteran's claim.

Hodge, 155 F.3d at 1363. The Federal Circuit also stated,

We certainly agree with the Court of Veterans Appeals that not
every piece of new evidence is "material"; we are concerned,
however, that some new evidence may well contribute to a more
complete picture of the circumstances surrounding the origin of a
veteran's injury or disability.

Hodge, 155 F.3d at 1363.

With regard to a well grounded claim for service connection, the
Board notes that, in Caluza v. Brown, the Court held that for a
claim to be well grounded, there

13 -

generally must be (1) medical evidence of a current disability; (2)
medical or, in certain circumstances, lay evidence of a disease or
injury in service; and (3) medical evidence of a nexus between the
asserted in-service injury or disease and the current disability.
Caluza, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir.
1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997) ("We adopt this definition as one that properly
expresses the meaning of the statute."). "With respect to PTSD
claims, in addition to a current diagnosis and nexus, there must be
evidence '(presumed credible for these purposes) of an in-service
stressor, which in a PTSD case is the equivalent of in-service
incurrence or aggravation."' Winters, 12 Vet. App. at 208, citing
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see also Moreau v.
Brown, 9 Vet. App. 389, (1996); 38 C.F.R. 3.304(f) (1998) and
(1999). "All the elements must be present for a PTSD claim to be
well grounded." Winters, 12 Vet. App. at 208, citing Cohen, 10 Vet.
App. at 137.

Reopened and Well Grounded Claim

In this case, service connection for PTSD was denied in a November
1988 rating decision, and the veteran was notified of the decision
in December 1988. He did not appeal it, and it became final. 38
U.S.C.A. 7105(c) (West 1991). The evidence of record at the time of
the November 1988 rating decision did not reflect a diagnosis of
PTSD. In an August 1994 rating decision, the RO reopened the claim
because it found that medical evidence submitted reflected a
diagnosis of PTSD.

In this regard, the Board notes that evidence presented or secured
since the November 1988 rating decision denying service connection
for PTSD includes medical reports from Quinco Community Mental
Health Center, dating from the late 1970s to 1997, which show a
diagnosis of PTSD as early as September 1992. In addition, in a
September 1997 letter, a private psychiatrist from Quinco Community
Mental Health Center stated, "[The veteran] has been diagnosed PTSD
chronic caused by stressors of service in Korea while in the
military." The Board finds that this evidence is not cumulative or
redundant of evidence that was before the RO in November 1988 and
it bears directly and substantially upon the specific

- 14 -


matter under consideration and is so significant that it must be
considered in order to fairly decide the merits of the claim. In so
finding, the Board notes that the additional records reflecting a
diagnosis of the claimed disorder contributed to "a complete record
for evaluation of a veteran's claim" as was emphasized by the
Federal Circuit in Hodge. Accordingly, the Board concludes, as did
the RO, that evidence received since the November 1988 final rating
decision denying service connection for PTSD is new and material,
and the claim for service connection for PTSD has been reopened. 38
U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

With regard to whether the claim is well grounded, the Board notes
that the veteran has contended that he experienced stressful events
while serving in the demilitarized zone in Korea in the 1960s.
Although the veteran did not serve in Korea during the Korean
Conflict as that period is defined by law for VA purposes, his
service personnel records reflect that he served in the
demilitarized zone in Korea from October 1966 to May 1968 and from
November 1968 to April 1969. See 38 U.S.C.A. 101(9) (West 1991)
(defining "Korean Conflict" as the period beginning on June 27,
1950, and ending on January 31, 1955). The stressful events alleged
by the veteran are presumed credible for the purposes of that
element of a well grounded claim. Moreover, the Board concludes
that the September 1997 statement of the private physician that the
veteran "has been diagnosed PTSD chronic caused by stressors of
service in Korea while in the military" provides both evidence of
a current diagnosis and "a generalized connection between. . . PTSD
and his [service] experiences to provide the requisite medical
evidence of a nexus between service and a current disease that is
necessary under Caluza to well ground a PTSD claim." Cohen, 10 Vet.
App. at 137. Accordingly, the Board concludes that the claim for
service connection for PTSD is a well grounded claim. 38 U.S.C.A.
5107(a) (West 1991).

Merits of the Claim

With regard to the merits of the claim, the Board notes that the
medical evidence of record is voluminous, the RO having obtained
reports from the private psychiatrist

15 -

from Quinco Community Mental Health Center as well as a social
worker from that Center dated from the late 1970s to 1997; VA
treatment records and examination reports; and medical reports from
the Social Security Administration in conjunction with the
veteran's claim for benefits from that agency. However, the Board
observes from its review of these records that the evidence
pertaining to the diagnosis of PTSD is conflicting.

Specifically, the reports from the late 1970s to the early 1990s,
including the reports from Quinco Community Mental Health Center
show diagnoses and treatment for alcohol abuse and a personality
disorder, not PTSD. For example, reports from Western Mental Health
Institute dated in 1977 and 1978 show diagnoses of personality
disorder, alcoholism, and habitual excessive drinking, severe. In
addition, a March 1979 VA Hospital Summary shows a diagnosis of
chronic alcoholism and a March-May 1979 VA Hospital Summary shows
a diagnosis of alcohol addiction and mixed character disorder,
borderline.

Moreover, a letter dated July 1, 1994, from Quinco Community Mental
Health Center from Mary S. King, Master of Arts, provides a summary
of the history of the veteran's diagnoses and treatment at the
Center which is confirmed by the medical reports obtained from the
Center. The letter reflects that the veteran began treatment in
April 1978 at the Center for alcohol detoxification and passive
aggressive personality. By October 1984, the diagnosis was changed
to mixed substance abuse. In September 1992, when Ms. King notes
that she became the veteran's counselor, the diagnosis given was
alcohol abuse, obsessive compulsive personality disorder, and PTSD.

The Board notes that, although Ms. King's medical credentials are
not clear in the September 1992 letter, in subsequent reports and
progress notes as early as 1989, she identifies herself as a social
worker. In this regard, a May 1990 decision of an Administrative
Law Judge of the Social Security Administration (SSA) reflects that
the judge, reviewing a December 1989 medical assessment completed
by Mary King, L.C.S.W., accepted Ms. King's reports as "a lay
person's commentary on the claimant" because there was "no
explanation as to Ms. King's medical credentials."

16 -

The judge noted that in the December 1989 report of Ms. King, which
the Board notes is also of record, she "stated that the claimant
was a long-term alcoholic who has consistently refused inpatient
treatment and usually refuses to attend AA." She did not state at
that time that the veteran had PTSD.

Despite the SSA judge's reservations about Ms. King's medical
qualifications, the Board notes that she appears to have worked
over the years in conjunction with a staff psychiatrist at Quinco
Community Mental Health Center, Steve Austin, M.D., and progress
notes signed by Dr. Austin begin to include a diagnosis of PTSD by
late 1994. In this regard, the Board notes that progress notes
dated from April 1993 to June 1994 and signed by Dr. Austin show
diagnoses of personality disorder, not otherwise specified and
alcohol dependence from April 1993 to January 1994 when Dr. Austin
diagnosed obsessive compulsive personality disorder and alcohol
abuse. The diagnoses of obsessive compulsive personality disorder
and alcohol abuse remained consistent until December 1994 when Dr.
Austin signed a "Physician's Note" with the assessment of PTSD and
obsessive compulsive personality disorder. Dr. Austin continued to
include a diagnosis of PTSD in his notes throughout 1995 and 1996.

In the September 1997 letter referred to in this decision above,
Dr. Austin stated, "[The veteran] has been diagnosed PTSD chronic,
caused by stressors of service in Korea while in the military."
Similarly, the Board notes that, on a form entitled, "Medical
Assessment Of Ability To Do Work Related Activities (Mental)",
dated October 1996, that is among the reports the RO obtained from
the SSA, Dr. Austin wrote,

Person experienced an event that involved the threat of death which
created internal response of intense fear, helplessness, and
distress to present time of exposure to cues that resemble this
trauma.

Although Dr. Austin's statements on the October 1996 SSA Form
provide a diagnosis of PTSD that conforms to the DSM-IV criteria as
required by the revised

- 17 -

provisions of section 3.304(f) in the sense that the doctor recites
that criteria on the form, the Board notes that none of his medical
reports or notes, including the statement in the September 1997
letter, ever identify specifically what the stressor or traumatic
event or events were that the veteran experienced, and none of his
medical reports or notes, with the exception of the September 1997
letter, provide any medical evidence of a link -- as required for
service connection for PTSD for VA purposes -- between the current
symptoms and an in-service stressor. Moreover, the September 1997
letter provides nothing more than a general, conclusory statement
of a link, i.e., that the PTSD was caused "by the stressors of
serving in Korea while in the military" without ever describing any
stressful event or incident with any detail. While this
"generalized connection between . . . PTSD and his [service]
experiences" is sufficient medical evidence of a nexus to well
ground a PTSD claim, the Board concludes that it is not sufficient
evidence on which to grant service connection for PTSD because the
doctor diagnosing the condition shows no awareness of the specific
stressors alleged by the veteran in letters and statements
submitted to VA in response to the RO's request that the veteran
describe the stressful events that he experienced in service.

Thus, based simply on the evidence from Dr. Austin, the Board notes
that this is the type of well grounded claim contemplated by the
Court that is "capable of substantiation" rather than "meritorious
on its own." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation). In such case, the Board
ordinarily remands the claim to assist the veteran in @er
development of the evidence that may substantiate facts pertinent
to his claim. 38 U.S.C.A. 5107(a) (West 199 1). However, in this
case, the RO, before forwarding the case to the Board, assisted the
veteran by affording him a VA examination in March 1997 by an
examiner who reviewed the medical history of the case as documented
by medical reports in the claims file, rather than simply as
provided by the veteran, and that report is already of record.

In addition to demonstrating in his detailed report his review of
the medical evidence in the claims file, the March 1997 VA examiner
also evidenced an

- 18 -

awareness of the stressors alleged by the veteran. For example, the
veteran has alleged that among the stressful events that he
experienced while serving in Korea was mistreatment by a commanding
officer. The March 1997 examiner was aware of this stressor because
he specifically noted having reviewed a February 5, 1990,
Compensation and Pension Consultation Report in which the veteran
described the stress he experienced from the commanding officer. In
addition, in a statement of stressful events received by the RO in
November 1994, the veteran described stressful events that occurred
in Korea during the time that he served there -- such as the attack
of the USS PUEBLO by North Korean naval vessels in January 1968 and
an attack in a mess hall -- but in which he was not actually
involved or which happened in an area shortly before he arrived. He
also described events that he was concerned might happen but which
did not happen, such as "All of us on and near the DMZ knew we
would either be killed or captured when the invasion finally came."
The March 1997 VA examiner evidenced an awareness of these sorts of
stressors in the examination report:

He is not reporting re-experiencing of any actual traumas that he
himself survived or witnessed. He is expressing concern about
events which might have occurred, but did not.

The examiner noted that these events included the fear that North
Korean soldiers might overrun his base which was consistent with
the fear of invasion reported in the November 1994 statement
detailing the stressful events he experienced in Korea, which
statement was in the claims file at the time of the March 1997
examiner's review of the claims file.

Because the VA examiner showed an awareness of detailed
descriptions of the stressful events that happened in service as
reported by the veteran and Dr. Austin's reports did not, the Board
assigns more probative weight to the VA examination report for
purposes of deciding service connection for PTSD than it does to
Dr. Austin's reports. Moreover, the VA examiner's report is also
more probative than Dr. Austin's reports because the VA examiner
administered testing measures

- 19 -

to assist in confirming or ruling out PTSD, such as the Minnesota
Multi-phasic Personality Inventory II and the Penn Inventory. The
VA examiner's conclusions did not support the diagnosis of PTSD,
and the examiner diagnosed dysthymia; alcohol dependence, in
remission; and personality disorder, not otherwise specified. The
VA examiner noted in pertinent part,

When asked to list the particular symptoms of PTSD which are
troubling him, he listed nightmares, flashbacks, and sleep
problems. . . . When asked about specific military events which
were traumatic for him, he spoke very vaguely and generally. He
listed events which he did not actually experience or observe. He
talked about his fear or expectation of harm, but reported no real
experiences which might be expected to produce PTSD symptoms. He
stated that his nightmares are about returning to Korea and having
to stay there. He described his "flashbacks" as experiences of
being reminded, by smells, of Korea. "Whenever I smell diesel fuel,
it reminds me of Korea."

FINDINGS AND CONCLUSIONS: A measure of personality functioning was
rendered invalid by his overreporting of psychiatric problems.
Results of the PTSD measure are immaterial, since the measure
presumes exposure to an extreme stressor. If the measure were
interpretable, results would be suspect, given the veteran's
apparent tendency to overreport symptoms. He is not reporting re-
experiencing of any actual traumas that he himself survived or
witnessed. He is expressing concern about events which might have
occurred, but did not.... He is reporting disturbing nightmares,
but they are not reexperiencing of any actual event. What he
describes as "flashbacks"

- 20 -

are common experiences, which are a function of normal olfactory
memory. His sleep disturbance, according to his earlier report, is
due to physical problems, not PTSD. In summary, PTSD assessment
failed to produce a critical traumatic event. Any listing of PTSD
symptoms is irrelevant where trauma is not evidenced. He does not
meet diagnostic criteria for PTSD. He is functioning well socially,
occupationally, and as a parent. His long term heavy use of alcohol
is likely to [have] affected him adversely. His pre-military
history suggests that he was having some problems before he
enlisted in the military.

As noted above, the Board finds the VA examiner's report more
probative regarding the medical issues involved a claim for service
connection for PTSD than Dr. Austin's reports because the VA
examiner reviewed the medical history as depicted in medical
reports in the claims file rather than simply as provided by the
veteran; because the VA examiner showed an awareness of details or,
in this case, the lack thereof, of the stressful events alleged to
have occurred in Korea by the veteran; and the VA examiner
administered psychological tests to the veteran to aid in
confirming or ruling out a diagnosis of PTSD. Because the VA
examiner concluded that the diagnostic criteria for PTSD have not
been met, the Board finds as fact that the veteran does not have
either a clear diagnosis of PTSD or a diagnosis in accordance with
section 4.125 of VA regulations. 38 C.F.R. 3.304(f) (1998) and
(1999). Accordingly, service connection may not be granted for PTSD
because either a clear diagnosis of PTSD or a diagnosis in
accordance with section 4.125 of VA regulations is a requirement
for showing the current existence of the claimed condition of PTSD
for service connection purposes. 38 U.S.C.A. 1110, 1131 (West
1991); see Degmetich v. Brown, 104 F. 3d 13 28 (1997) (holding that
Secretary's and Court's interpretation of sections 1110 and 1131 of
the statute as requiring the existence of a present disability for
VA compensation purposes cannot be considered arbitrary and
therefore the decision based on that interpretation must be
affirmed).

21 -

Because the Board is denying the claim on the basis that the
veteran does not have either a clear diagnosis of PTSD or a
diagnosis in accordance with section 4.125 of VA regulations, it
need not address the issues of whether the veteran engaged in
combat or, if not, whether there is credible supporting evidence
that the claimed in-service stressors actually occurred or whether
there is a link, established by medical evidence, between the
current condition and an in-service stressor.

ORDER

The appeal of the issue of timeliness of a VA 9 substantive appeal
pertaining to a claim for service connection for frostbite of the
feet is denied.

Service connection for PTSD is denied.

BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

22 -





